Citation Nr: 0823202	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  02-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to service connection for a chronic low back 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:    Daniel G. Krasnegor Attorney


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision.  The Board denied the 
claims at issue in November 2005.  That decision was appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  
The Court vacated that decision, and returned these claims to 
the Board, for readjudication.  

The Board notes that in a letter in support of his claim, 
dated in June 2002, the veteran indicated that his diabetes 
is related to Agent Orange exposure during service.  Because 
the requisite steps have not been performed in order to 
convey jurisdiction on the Board to adjudicate this matter, 
this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The totality of the evidence, including the veteran's 
statements, fails to demonstrate that a jeep accident 
occurred during the veteran's time in service. 

2.  The credible evidence fails to link the veteran's seizure 
disorder to his time in service.

3.  The credible evidence fails to link the veteran's back 
disability to his time in service.

4.  The credible evidence fails to link the veteran's heart 
condition to his time in service.

5.  The credible evidence fails to link the veteran's 
ulcerative colitis to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a seizure disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Criteria for service connection for a lower back 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Criteria for service connection for a heart condition are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Criteria for service connection for ulcerative colitis 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Board's 2005 decision denying the veteran's claims was 
vacated by the Court of Appeals for Veterans Claims (CAVC) in 
February 2008 on the grounds that insufficient discussion had 
been given to the veteran's credibility to report that he was 
injured in Korea when his jeep struck a land mine; and the 
case was returned to the Board for a more comprehensive 
discussion of reasons and bases.  

It is conceded that the veteran has provided medical nexus 
evidence linking several of his claims directly and 
secondarily to his alleged jeep accident; however, a 
determination must first be made as to the competency and 
credibility of the veteran's testimony that he was in a jeep 
accident. 

The veteran has asserted that he was involved in a jeep 
accident while in the service in Korea, which he believes was 
the cause of his current back disability and his seizure 
disorder.

Lay evidence is competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  38 
C.F.R. § 3.159(a)(2).  A lay person may testify as to an 
incident or event that resulted in a physically observable 
injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Additionally, while having an interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify."  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

The veteran is competent to report that he was involved in a 
jeep accident in service, since this observation does not 
require any specialized education, training, or experience.

However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The Board must determine, as a question of fact, the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

The Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(2006).

The veteran's credibility affects the weight to be given to 
his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (finding that the weight and 
credibility of evidence "is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted").

The veteran testified at a hearing before the RO in October 
1999 that he was involved in a jeep accident in late 1969 or 
early 1970, in which his jeep struck a land mine in the 
demilitarized zone (DMZ) in Korea.  The veteran indicated 
that he served in the communications branch of the 3rd 
Battalion of the 23rd Infantry in the 2nd Division and he was 
on a reconnaissance patrol to observe the enemy when his unit 
was ambushed.  The veteran stated that several men were 
wounded in the engagement; and in trying to escape the 
veteran indicated that he ran over a landmine in his jeep.  
The veteran reported that he was thrown in the air and then 
the jeep landed on top of him.  The veteran indicated that he 
was unconscious for three days, and then was in and out of 
hospitals.  Specifically the veteran stated that he was 
hospitalized in Seoul Korea (at what the veteran reported is 
now the 121st General Hospital).    

Service medical records are void of any mention of any jeep 
accident.  Specifically, the veteran's separation physical 
fails to note any jeep accident or hospitalization, and the 
veteran specifically denied ever having illness or injury 
other than the ones mentioned on his medical history survey.  
As to this, the veteran indicated that he had a head injury; 
however, this was clarified to be a reference to when he was 
struck in the left orbital area with a blunt object when he 
was 14 years old.  Additionally, the veteran specifically 
denied ever having been unconscious.

A mental evaluation in March 1970 was conducted to determine 
whether the veteran was fit for retention in the military.  
The veteran was noted to have been a constant disciplinary 
problem having received two Article 15s in his company and 
six Article 15s in his Battalion.  The veteran was noted to 
have no respect for authority, to have a poor job 
performance, and to relate poorly to the other men in his 
unit.  The veteran was also noted to verbalize mild paranoid 
ideation.  However, it was concluded that the veteran did not 
have a physical or mental defect that warranted medical 
separation.  No mention of any "jeep accident" was made.

Following service, the veteran was hospitalized at Hillside 
hospital in July 1971.  In the discharge summary, the veteran 
described an occasion when he had been dating a sergeant's 
girlfriend which led to a fight in which he struck the 
sergeant, and the only thing that prevented a court martial 
was the fact that the veteran was friends with the colonel 
who got him off the hook.  Nothing else was mentioned about 
the veteran's time in service and noting was specifically 
mentioned about any jeep accident.  It was noted that the 
veteran manifested a great deal of grandiosity and there was 
some delusional material present.  The veteran was diagnosed 
with paranoid schizophrenia.  

In March 1973, the veteran had a neuropsychiatric examination 
where it was noted that he had continued having psychiatric 
problems following service and was treated at various 
hospitals.  The doctor found that the veteran's memory and 
insight were impaired; and the veteran admitted to having 
auditory hallucinations in the past.  Additionally, there was 
no mention of any jeep accident in service.  

The first mention of a jeep accident was in a November 1974 
letter from a private mental health doctor at St. Luke's 
Hospital where the veteran was undergoing bi-weekly 
psychotherapy.  The doctor noted that the veteran's psychotic 
episodes were characterized by feelings of violence in which 
the veteran related to the constant fear and anxiety he felt 
while in the army.  It was noted that when the veteran was in 
Korea he was placed, ill prepared, into a situation where he 
saw many deaths and injuries; and where he was quite 
seriously injured in an explosion in a mine field while 
driving a truck.  The doctor also reported that the veteran 
had experienced the beginning of a psychotic decompensation 
when he started a job driving a truck for the first time 
since the army.  

In 1982, the veteran wrote a letter to a member of Congress 
and indicated that he came down with a severe temperature and 
lost consciousness for three days.  The veteran stated that 
at one point while ordered to drive a jeep for a sergeant, he 
was in such a bad accident that he had to be hospitalized in 
Seoul.

The veteran underwent another mental evaluation in January 
1982.  The veteran talked about serving in Vietnam, although 
there is no record of such.  The veteran made no mention of 
any jeep accident, but he stated that he had contracted a 105 
degree fever and was in a coma for three days.  The doctor 
indicated that the veteran's prevailing ideation suggested 
long standing abnormality in his thought processes with a 
high level of schizoid sensitivity.  The chief schizoid 
defense appeared to be highly organized paranoid projections 
with associated partial reality distortions.

The veteran testified at a hearing in August 1982 at which he 
reported going into a coma for three days because of illness 
and then having distorted perceptions following his return to 
consciousness.  The veteran testified that he began having 
problems putting parts on radios and as punishment for a poor 
job performance, he was required to drive the communications 
officer across a bridge.  The veteran specifically stated 
that "one time when I was driving for him, going to pick him 
up, I had a seizure and turned the jeep over, on top of 
myself."  The veteran reported that this occurred in 1969 
and he stated that he was hospitalized for a single day in 
Korea, before being sent back to the infirmary where he was 
in bed for a week, and then on crutches for a while.  The 
veteran also mentioned being part of a United Nations task 
force. 

In March 1999, the veteran underwent a VA examination at 
which he reported that during combat when he was 17 years 
old, an incident occurred where his jeep was ambushed and 
blown up.  At a second VA examination the veteran stated that 
while he was in the demilitarized zone in Korea his group was 
ambushed by a communist unit, and he reported running, but 
the only way that he could escape was by running into a mine 
filed and he stated that a mine blew him into the air, along 
with a jeep, which came to rest lying on his back with the 
jeep on top of him.  The veteran stated that he was under the 
jeep for about three days before being found and he reported 
that he may or may not have been unconscious during that 
time.

Thus, while it was earlier determined that the veteran is 
competent to report that he was in a jeep accident while in 
service, the credibility of his testimony is significantly 
undermined by the evidence of record.  As recounted above, 
the veteran gave at least three different accounts of the 
jeep accident with the causes ranging from an epileptic 
seizure to an ambush by communists.  The veteran reported 
being hospitalized in Seoul, but no hospitalization records 
have been located.  In another account, the veteran reported 
that he was hospitalized for one day and then transferred to 
the infirmary for a week and then he was on crutches.  
However, there is no evidence of any jeep accident in the 
veteran's service medical records or personnel records; and 
there is no indication that the veteran was ever given a 
profile as a result of being on crutches.

As such, given the multiple versions of the jeep accident 
that the veteran has presented over the years, the 
credibility of his testimony, without some type of 
corroborating record from the time of the alleged accident, 
is undermined to the point that it is insufficient to be 
given any weight.  

The Board therefore finds insufficient evidence to conclude 
that the veteran was involved in a jeep accident while in 
service.

Epilepsy

The veteran contends that he developed epileptic seizures 
while in service.  He has advanced several theories for the 
causes of his seizures, including a jeep accident and a high 
fever which caused him to go into a coma for three days.  The 
veteran has also suggested that while he was initially 
treated for a nervous condition, this was really a 
misdiagnosis, and he should have been diagnosed with 
epilepsy.  The veteran indicated that the prescription of 
Phenobarbital in the year following discharge from service 
was proof that his seizure condition began while in service. 

Treatment records (such as a neurology consult in July 1998) 
clearly show a current seizure disorder. 

However, service medical records fail to show any treatment 
for epilepsy or seizures.  The veteran's separation physical 
did not note any seizures, and the veteran specifically 
denied having ever had epilepsy or fits on his medical 
history survey that he completed at the time of separation.  
The service medical records do show that the veteran tested 
positive for mononucleosis while in service, but there is no 
evidence that he was ever in a coma. 

Service personnel records show that the veteran was given an 
Article 15 punishment for falling asleep while on guard duty.  
The veteran contends that this was actually a seizure which 
caused him to appear like he was sleeping.  However, no 
medical doctor has endorsed this theory.

Furthermore, following service, the evidence fails to show 
any complaints of, or treatment for seizures for a number of 
years.  A hospitalization summary from Hillside Hospital in 
the summer of 1971 failed to describe any seizures and the 
veteran was diagnosed with schizophrenia.  At a VA 
neuropsychiatric examination in March 1973 the veteran was 
again diagnosed with schizophrenia after complaining of 
nervousness, anxiety, vomiting, and depression; however, 
there was again no indication of any seizures.  Similarly, a 
letter in November 1974 from St. Luke's hospital, which 
described two several week hospitalizations of the veteran in 
1971 and 1972, indicated only that the veteran was being 
treated for a personality disorder with periodic psychotic 
episodes, but again no seizures were described.

In January 1982, more than a decade after service, the 
veteran underwent a psychiatric and neurologic evaluation.  
The veteran reported having infectious mononucleosis with a 
105 degree fever that caused him to go into a coma for three 
days.  The veteran indicated that after regaining 
consciousness, he began to have episodes of partial loss of 
awareness, which he believes were temporal lobe seizures 
(although the doctor pointed out that no definitive diagnosis 
had been made).  The doctor pointed out that the veteran had 
never undergone an electroencephalogram and had never been on 
any anticonvulsive medication.  He diagnosed the veteran with 
chronic schizophrenia and with possible psychomotor epileptic 
seizures of uncertain etiology and he recommended additional 
testing to address the complaints of seizures.

In 1983, a VA psychiatrist asked the veteran who had 
diagnosed him with temporal lobe epilepsy, and the veteran 
replied that he had made the diagnosis himself.  The veteran 
then complained that the doctors would not come out and say 
what he really had.  The veteran reported that he was taking 
Dilantin for his seizures.

In June 1983, the veteran's wife submitted a statement that 
she had witnessed the veteran having seizures over the past 
couple months.

In March 1999, the veteran underwent a VA neurology 
examination.  The examiner diagnosed the veteran with complex 
partial seizures that were suggestive of temporal lobe 
epilepsy.  However, after extensively reviewing the veteran's 
medical records and listening to the veteran and his wife, 
the examiner indicated that it did not appear that the 
veteran's seizure disorder had its onset while he was in the 
service.  The examiner explained that in the decade of the 
1970s after his discharge from service, all the medical 
records indicated that the veteran had a psychiatric 
disorder, and it was not until the 1980s that the veteran 
began having symptomatology consistent with a seizure 
disorder.  Thus, given the long latency period between the 
veteran's time in service and the onset of his symptoms, the 
examiner found that the veteran's seizure disorder was not 
related to his time in service.

The veteran's private doctor who treated him from 1993 to 
1997 wrote a letter in December 1998 stating that the veteran 
had several medical problems, including seizures, as a direct 
result of a traumatic head injury which occurred during 
service.  The doctor wrote a second letter in March 1999, 
opining that most of the veteran's disabilities began in 1970 
when he was involved in a jeep accident in service.

A medical opinion cannot be disregarded solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  However, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  While the Board must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated, the Board may reject a medical 
opinion if the Board finds that other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

In this case, the Board has concluded that a jeep accident 
did not occur, and therefore, the medical opinion based upon 
the jeep accident occurring is afforded no weight.

In May 2002, the veteran's primary care provider opined that 
she was treating the veteran for a seizure disorder and 
opined that it was possible that the veteran's episodes of 
confusion and "bizarre behavior" could have been secondary 
to temporal lobe epilepsy.  However, the expression, "could 
be" in the context of a medical opinion is too speculative 
to provide the requisite nexus.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

While the veteran believes that his seizure disorder is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his seizure disorder and his time in service.  
 
The veteran's service medical records are silent for any 
seizures or treatment of seizures, and the veteran indicated 
"no" when asked if he had then, or had ever had, epilepsy 
or fits on his personal medical history survey in March 1970.  
Additionally, the veteran was not diagnosed with any seizures 
until 1982, more than a decade after his discharge from 
service, and the Board has found that the veteran was not 
injured in a jeep accident while in service.  Additionally, a 
VA doctor, after examining the veteran's case, opined that 
the veteran's seizure disorder did not have its onset in 
service.

Given the passage of time between his discharge from service 
and his treatment for seizures, combined with the lack of a 
probative medical opinion of record connecting his seizure 
disorder with his time in service, the Board concludes that 
the greater weight of the evidence is against this claim.  
Therefore, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 

Back Condition

The veteran has asserted that he initially injured his back 
when a jeep he was riding in flipped over in service after 
striking a land mine.

Service medical records fail to show any treatment for a back 
condition while in service; and, on his separation physical 
in March 1970, the veteran's spine and other musculoskeletal 
were noted to be normal.  Additionally, the veteran marked 
"no" when asked if he had then, or had ever had, back 
trouble of any kind on his personal medical history survey in 
March 1970, and he indicated that he had never had any 
illness or injury other than those already noted on the 
survey.

On a VA examination in August 1973, the veteran's 
musculoskeletal system was found to be normal, and treatment 
records fail to show any back injury for many years following 
service.

At a general medical examination in 1986, the veteran 
reported that he was treated for a "disc injury" following 
a jeep accident.  The veteran was diagnosed with discogenic 
disease by history, as the veteran refused to have x-rays 
taken.

At a VA examination in March 1999, radiographic findings 
showed degenerative changes in the veteran's lumbosacral 
spine with mild range of motion deficits and mild pain.  
However, the examiner did not render an opinion as to the 
etiology of the back disability, although he did note the 
veteran's accounts of an in-service jeep accident.  

In December 1998 and March 1999, the veteran's private doctor 
wrote letters indicating that most of the veteran's 
disabilities began in 1970 when he was involved in a jeep 
accident in which he was thrown from the jeep and had the 
jeep land on top of him.  She indicated that since that time 
the veteran had had chronic back pain.  

As discussed above, the Board has concluded that the 
veteran's testimony was not sufficiently credible to the 
occurrence of a jeep accident; and the Board may reject a 
medical opinion if the Board finds that other facts present 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The doctor in this case 
based her opinion on incredible testimony and therefore the 
conclusions she drew from this evidence will therefore not be 
given any weight.

Service medical records failed to show any complaints of or 
treatment for a back problem in service and an examination 
several years after service failed to diagnose any back 
problem.  The veteran's claims file is void of any evidence 
of a back disability for many years after he was discharged 
from service.  While the veteran believes that his current 
back condition is related to his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his back disability 
and his time in service; and without the opinion of his 
private doctor, which is based entirely on discredited 
evidence, there is no medical suggestion that the veteran's 
back disability is related to his time in service. 
 
As such, the criteria for service connection have not been 
met and the veteran's claim is therefore denied.

Heart Condition

The veteran has asserted that the tachycardia which he had in 
the early 1970s was a precursor to his current heart 
condition, paroxysmal atrial fibrillation.  

Service medical records fail to show any heart treatment 
while in service.  On the veteran's separation physical in 
March 1970, his heart was found to be normal; and, on his 
personal medical history survey, the veteran answered "no" 
when asked if he had then, or had ever had, shortness of 
breath, pain or pressure in his chest, palpitation or 
pounding heart, or high or low blood pressure.  X-rays of the 
veteran's chest revealed his heart and lungs were found to be 
within normal limits in March 1970.  Additionally, on a 
dental health survey in April 1970, the veteran indicated 
"no" when asked if a physician had ever told him he had 
either heart trouble or high blood pressure.

Treatment records from May 1971 show that the veteran 
presented for treatment complaining of trouble breathing, and 
was diagnosed with anxiety after an ECG was found to be 
within normal limits.  The veteran presented with shortness 
of breath and tachycardia in June 1971, and an impression of 
tachycardia secondary to anxiety was rendered.  

More recent VA treatment records show treatment for a heart 
condition.  In August 1990, a private doctor indicated that 
the veteran had had recurrent atrial fibrillation which had 
begun three and a half years earlier, and he diagnosed the 
veteran with paroxysmal atrial tachycardia and fibrillation 
with angina.  However, the doctor did not indicate that he 
veteran's heart condition was either related to or caused by 
his time in service.

In support of his contention, the veteran submitted a letter 
from his primary care physician at the VA who indicated that 
the veteran's report of palpitations in 1970 could be 
consistent with his current diagnosis of paroxysmal atrial 
fibrillation.  However, the Board notes that "could be" in 
the context of a medical opinion is too speculative to 
provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

The veteran was scheduled to undergo a VA examination to 
clarify his primary care physician's opinion, but he failed 
to show up for his appointment.  Nevertheless, the VA 
examiner reviewed the veteran's file in March 2005 and found 
that there was nothing in the medical records to show that 
the veteran had paroxysmal atrial fibrillation in May 1971 or 
prior.  The examiner did concede that he was unsure whether 
the medical records were complete, noting that evidence might 
exist that would alter his opinion, and the examiner also 
mentioned that paroxysmal atrial fibrillation in a young 
person with a normal heart might be minimally symptomatic 
such that it would not be brought to medical attention.  
Regardless, the examiner essentially concluded that it was 
unlikely that the veteran's current cardiac condition had its 
onset in May 1971 or earlier.  

The Board notes that the veteran in this case submitted 
various articles related to tachycardia and paroxysmal atrial 
fibrillation.  With regard to medical treatise evidence, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Here, however, the veteran's 
treatise evidence was not accompanied by the opinion of any 
medical expert.  As such, the Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

In December 1998, a private physician indicated that the 
veteran's anti-seizure medication aggravated the veteran's 
atrial arrhythmia.  However, as the veteran's claim for 
service connection for a seizure disorder has been denied, 
the issue of whether the atrial arrhythmia is secondary to 
the seizure disorder is irrelevant for VA purposes.

Under the foregoing circumstances, the veteran's file lacks a 
medical opinion of record connecting his current heart 
condition to his time in service.  While the veteran has 
asserted his belief that his heart condition began in 
service, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim is denied.

Ulcerative Colitis

In an August 1999 letter the veteran complained that a rating 
board indicated that his ulcerative colitis was completely 
controlled by witch hazel, and he again raised this concern 
at his RO hearing in October 1999.  This was interpreted to 
be an informal claim of entitlement to service connection for 
ulcerative colitis.  However, the medical evidence fails to 
link the veteran's ulcerative colitis to his time in service.

Service medical records fail to show any treatment for 
ulcerative colitis, and his separation physical in March 1970 
made no mention of ulcerative colitis.  Additionally, on his 
personal medical history survey in March 1970, the veteran 
indicated that he had never had any illness or injury other 
than those already noted on the survey.  Treatment records 
also fail to show any evidence of ulcerative colitis for many 
years following service.  

In 1998, a surgical report noted that the veteran had a 
history of ulcerative colitis.

On a general VA examination in March 1999, the veteran was 
diagnosed with ulcerative colitis by history.  However, the 
examiner noted that there was no evidence to confirm the 
veteran's statements regarding his in-service injuries and a 
picture of symptom magnification emerged from the interview 
with the veteran and a review of his claims file.  The 
examiner did not provide an opinion as to the etiology of the 
ulcerative colitis.

In March 1999, the veteran's private physician indicated that 
shortly after the veteran's jeep accident he developed 
ulcerative colitis.  However, she failed to provide any 
rationale for her conclusion, and it appears to have been 
made based purely on the veteran's reported history, as there 
is no indication that she ever reviewed the veteran's claims 
file.  Given the fact that the veteran's testimony has not 
been found to be credible, the doctor's opinion that is based 
on that testimony is no given any weight. 

In this case, there is no evidence of ulcerative colitis for 
many years following service, and no credible medical opinion 
has been submitted relating the veteran's ulcerative colitis 
to his time in service.  

While the veteran believes that his ulcerative colitis is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, 
his opinion is insufficient to provide the requisite nexus 
between his ulcerative colitis and an event in service.  

The veteran might be capable of providing lay statements as 
to the symptoms of ulcerative colitis as they are observable; 
however, the lack of any treatment for ulcerative colitis for 
many years after service, with no evidence of it in service, 
is taken in this case as strong evidence that the veteran's 
ulcerative colitis did not begin during, nor was it caused 
by, his time in service.
 
As the criteria for service connection have not been met, the 
veteran's claim is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
In the present case, required notice was completed by a 
letter dated in April 2004, and any defect concerning the 
timing of the notice requirement was harmless error.  
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Additionally, the veteran's claim was readjudicated 
following completion of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006).

Numerous VA treatment records have been obtained.  Private 
treatment records were obtained from St. Vincent's Hospital, 
and records were sought from St. Luke's-Roosevelt Hospital 
Center, but VA was informed that the records had been 
destroyed.  Service medical and personnel records were also 
obtained, and a request was made to the National Personnel 
Records Center (NPRC) in an effort to locate records from the 
veteran's treatment at an Army hospital in Korea, but no 
records were found.  The veteran was also scheduled for a VA 
examination of his paroxysmal atrial fibrillation, but he did 
not show up for his scheduled appointment; nevertheless, a VA 
examiner provided a medical opinion based on a review of the 
veteran's records (the report of which has been associated 
with the claims file).  The veteran was also provided with 
several additional VA examinations (the reports of which have 
also been associated with the claims file).  The veteran was 
also offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for seizures is denied.

Entitlement to service connection for a chronic low back 
disorder is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for ulcerative colitis is 
denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


